Exhibit 4
         MER L 000820-20       11/17/2020        Pg 1 of 9 Trans ID: LCV20202084961




PREPARED BY THE COURT




 MATTDOGG, INC. (d/b/a PURE                 SUPERIOR COURT OF NEW JERSEY
 FOCUS SPORTS),                             LAW DIVISION – MERCER COUNTY
                                            DOCKET NO. L-820-20
                       Plaintiff,
                                            CIVIL ACTION
 v.

 PHILADELPHIA INDEMNITY
 INSURANCE COMPANY,                        AMENDED AND CORRECTED ORDER
                                          GRANTING DEFENDANT’S MOTION TO
                       Defendant.           DISMISS PLAINTIFF’S COMPLAINT


       THIS MATTER having come before the Court, the Hon. Robert Lougy, P.J. Ch.,

presiding, on the application of Defendant Philadelphia Indemnity Insurance Company

(“PIIC”), represented by Richard L. Fenton, Esq., for an order dismissing Plaintiff’s complaint

for failure to state a claim for which relief may be granted; and Plaintiff Mattdogg, Inc. (d/b/a

Pure Focus Sports), represented by Ralph P. Ferrara, Esq., having filed opposition; and

Defendant having filed a reply; and the Court having considered the parties pleadings,

submissions, and arguments; and for the reasons as stated below; and for good cause shown;




                                                                                     Page 1 of 9
         MER L 000820-20       11/17/2020        Pg 2 of 9 Trans ID: LCV20202084961




       IT IS on this 17th day of November 2020 ORDERED that:

       1.     Defendant’s application for an order dismissing Plaintiff’s complaint with

              prejudice for failure to state a claim upon which relief may be granted is

              GRANTED.

       2.     This Order shall be deemed served upon filing on eCourts.

                                                    /s/ Robert Lougy
                                                    ROBERT LOUGY, P.J. Ch.

   X        OPPOSED

            UNOPPOSED


PURSUANT TO RULES 1:6-2(d) AND 1:7-4, THE COURT PROVIDES THE
FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW.

       This matter comes before the Court on Defendant’s application to dismiss with

prejudice Plaintiff’s complaint. The Court granted Defendant’s request for oral argument.

See R. 1:6-2(d) (stating that, upon request of a party in motions involving matters other than

discovery or calendaring, request for oral argument “shall be granted as of right.”); see also

Raspantini v. Arocho, 364 N.J. Super. 528, 531 (App. Div. 2003) (discussing “clear mandate

of the rule” that court grant oral argument as of right upon request).

       Plaintiff filed its complaint on April 27, 2020. Plaintiff operates a health club.

Plaintiff seeks a declaration that, based on the Pandemic and closure orders, it has suffered a

covered loss within the Commercial Property coverages of the Commercial Lines Policy

issued by Defendant, Philadelphia Indemnity Insurance Company (“PIIC”). Plaintiff seeks a

declaration that Executive Orders issued by Governor Murphy triggered “business


                                             Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                        November 17, 2020
                                                                                Page 2 of 9
        MER L 000820-20       11/17/2020       Pg 3 of 9 Trans ID: LCV20202084961




interruption and extra expense coverage, including coverage under the Civil Authority

provision.” The Complaint also seeks a declaration that the Virus Exclusion in Plaintiff’s

policy does not apply.

       Several provisions of Plaintiff’s insurance policy with Defendant are relevant here.

The policy includes certain coverage for lost business income for:

              . . . the actual loss of Business Income you sustain due to the
              necessary “suspension” of your “operations” during the “period
              of restoration”. The “suspension” must be caused by direct
              physical loss of or damage to property at premises which are
              described in the Declarations and for which a Business Income
              Limit Of Insurance is shown in the Declarations. The loss or
              damage must be caused by or result from a Covered Cause of
              Loss.

The policy’s Extra Expense Coverage applies to:

              a. Extra Expense Coverage is provided at the premises
                 described in the Declarations only if the Declarations show
                 that Business Income Coverage applies at that premises.

              b. Extra Expense means necessary expenses you incur during
                 the “period of restoration” that you would not have incurred
                 if there had been no direct physical loss or damage to property
                 caused by or resulting from a Covered Cause of Loss.

An endorsement in the policy addresses both of these coverages:

              D. Business Income and Extra Expense

              ....

              2. We will pay for the actual loss of “Business Income” you
              sustain and necessary “Extra Expense” caused by action of civil
              authority that prohibits access to the described premises due to
              direct physical loss of or damage to property, other than at the
              described premises, caused by or resulting from any Covered
              Cause of Loss.”

              ....

                                            Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                       November 17, 2020
                                                                               Page 3 of 9
         MER L 000820-20         11/17/2020      Pg 4 of 9 Trans ID: LCV20202084961




               4. The following, when used in this section, are defined as
               follows:

               a. “Extra Expense” means necessary expenses you incur during
               the “Period of Restoration” that you would not have incurred if
               there had been no direct physical loss or damage to property
               caused by or resulting from a Covered Cause of Loss.”

               b. “Business Income” means Net Income (Net Profit or Loss
               before income taxes) that would have been earned or incurred
               during the “period of restoration;” and continuing normal
               operating expenses including payroll.

Under the civil authority coverage, Defendant agreed:

               When a Covered Cause of Loss causes damage to property other
               than property at the described premises, we will pay for the actual
               loss of Business Income you sustain and necessary Extra
               Expense caused by action of civil authority that prohibits access
               to the described premises, provided that both of the following
               apply:

                   (1) Access to the area immediately surrounding the damaged
                   property is prohibited by civil authority as a result of the
                   damage, and the described premises are within that area but
                   are not more than one mile from the damaged property; and

                   (2) The action of civil authority is taken in response to
                   dangerous physical conditions resulting from the damage or
                   continuation of the Covered Cause of Loss that caused the
                   damage, or the action is taken to enable a civil authority to
                   have unimpeded access to the damaged property.

Finally, the policy provides: “We will not pay for loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”

       Defendant argues that Plaintiff fails to state a claim for which relief may be granted

because Plaintiff has pled no facts showing a “direct physical loss of or damage to” any

insured property, as required under the Business Income and Extra Expense Coverages.

                                              Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                         November 17, 2020
                                                                                 Page 4 of 9
         MER L 000820-20       11/17/2020         Pg 5 of 9 Trans ID: LCV20202084961




Defendant argues that the complaint fails because it does not allege any physical loss or

damage to the premises. Defendant argues that the Civil Authority provision does not apply

because Plaintiff has alleged no facts supporting application of the provision, including no

physical loss or damage and no connection between the issuance of the orders and any

physical loss. Finally, Defendant argues, even had Plaintiff alleged facts of damage, Plaintiff

cannot overcome the virus exclusion coverage. And Defendant argues that Plaintiff fails to

establish that the virus exclusion is contrary to public policy.

       Plaintiff argues that its complaint states a claim. Plaintiff argues that Defendant

ignores the decisional law that have denied similar applications by insurance companies, and

discusses several cases that have acknowledged that this area of law remains in flux and

under development. Plaintiff argues that it has alleged sufficient damage and points to

decisions that have recognized physical damage as a loss of functionality. Additionally,

Plaintiff argues that Defendant’s attempt to dismiss the civil authority provision fails and

that Defendant barely addresses it except based on technicalities. Finally, Plaintiff argues

that the virus exclusion provision is against public policy. Plaintiff also argues regulatory

estoppel.

       In reply, Defendant reiterates that Plaintiff’s complaint fails because it cannot

establish a “direct physical loss.” Defendant disputes Plaintiff’s reading of published

opinions discussing loss. Defendant argues that Plaintiff cannot escape the clear meaning of

the virus exclusion provision. And, finally, Defendant points out that Plaintiff’s complaint is

devoid of any allegations of regulatory estoppel.



                                              Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                         November 17, 2020
                                                                                 Page 5 of 9
         MER L 000820-20       11/17/2020         Pg 6 of 9 Trans ID: LCV20202084961




       Defendant seeks to dismiss Plaintiff’s complaint under Rule 4:6-2(e). In determining

whether a plaintiff has failed to state a claim upon which relief can be granted under Rule

4:6-2(e), the Court limits its examination to evaluating the legal sufficiency of the facts

alleged on the face of the complaint. Printing Mart-Morristown v. Sharp Elecs. Corp., 116

N.J. 739, 746 (1989) (citing Rieder v. Dep’t of Transp., 221 N.J. Super. 547, 552 (App. Div.

1987)). The Court “searches the complaint in depth and with liberality to ascertain whether

the fundament of a cause of action may be gleaned even from an obscure statement of claim,

opportunity being given to amend if necessary.” Ibid. (citing DiCristoforo v. Laurel Grove

Memorial Park, 43 N.J. Super. 244, 252 (App. Div. 1957)). At this preliminary stage of the

litigation, the Court is not concerned with the ability of plaintiffs to prove the allegation

contained in the complaint; therefore, plaintiffs are entitled to every reasonable inference of

fact. Ibid. (citing Indep. Dairy Workers Union v. Milk Drivers Local 680, 23 N.J. 85, 89

(1956)). In short, “the test for determining the adequacy of a pleading [is] whether a cause

of action is ‘suggested’ by the facts.” Ibid. (citing Velantzas v. Colgate-Palmolive Co., 109

N.J. 189, 192 (1988)). “The examination of a complaint’s allegations of fact required by the

aforestated principles should be one that is at once painstaking and undertaken with a

generous and hospitable approach.” Ibid.

       If the complaint states no basis for relief, dismissal of the complaint is appropriate:

“[d]iscovery is intended to lead to facts supporting or opposing a legal theory; it is not

designed to lead to formulation of a legal theory.” Camden Cty. Energy Recovery Assocs.,

L.P. v. DEP, 320 N.J. Super. 59, 64 (App. Div. 1999). Thus, “if the complaint states no

claim that supports relief, and discovery will not give rise to such a claim, the action should
                                              Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                         November 17, 2020
                                                                                 Page 6 of 9
         MER L 000820-20       11/17/2020        Pg 7 of 9 Trans ID: LCV20202084961




be dismissed.” Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl, P.C.,

237 N.J. 91, 107-08 (2019) (citing Rezem Family Assocs., LP v. Borough of Millstone, 423

N.J. Super. 103, 113 (App. Div. 2011); Camden Cty. Energy Recovery, 320 N.J. Super. at 64-

65)). The Court may dismiss some of the counts without dismissing the entirety of the case.

See Jenkins v. Region Nine Housing, 306 N.J. Super. 258 (App. Div. 1997). However,

dismissals “should be granted in only the rarest of instances.” Printing Mart-Morristown,

116 N.J. at 772.

       Ordinarily, a dismissal for failure to state a claim is without prejudice, and the court

has the discretion to permit a plaintiff to amend the complaint to allege additional facts to

state a cause of action. Hoffman v. Hampshire Labs, Inc., 405 N.J. Super. 105, 116 (App.

Div. 2010). Complaints should not be dismissed if the facts suggest a potential cause of

action that may be better articulated by an amendment of the complaint. Printing Mart-

Morristown, 116 N.J. at 746.

       Although an insurance policy is a contract, “the insurance company is the expert and

unilaterally prepares the policy, whereas the insured ‘is a layman unversed in insurance

provisions and practices.’” Villa v. Short, 195 N.J. 15, 23 (2008) (quoting Gibson v.

Callaghan, 158 N.J. 662, 669 (1999)). Therefore, we apply different rules to the

interpretation of these contracts of adhesion and “assume a particularly vigilant role in

ensuring their conformity to public policy and principles of fairness.” Voorhees v. Preferred

Mut. Ins. Co., 128 N.J. 165, 175 (1992).

       Gibson, 158 N.J. at 671, instructs that this Court is required to read coverage

provisions broadly and construe exclusionary clauses strictly against the insurer,
                                              Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                         November 17, 2020
                                                                                 Page 7 of 9
         MER L 000820-20        11/17/2020        Pg 8 of 9 Trans ID: LCV20202084961




understanding “that the insured is entitled to protection to the full extent that any reasonable

interpretation of them will permit.” Sealed Air Corp. v. Royal Indem. Co., 404 N.J. Super.

363, 376 (App. Div. 2008); see also Auto Lenders Acceptance Corp. v. Gentilini Ford, Inc.,

181 N.J. 245, 269-70 (2004) (noting a court’s obligation is “to protect the insured to the full

extent that any fair interpretation [of the policy] will allow”) (alteration in original) (quoting

Mazzilli v. Accident & Cas. Ins. Co., 35 N.J. 1, 7 (1961)).

       In interpreting an insurance policy, New Jersey courts begin with the plain language

of the policy and give “the policy’s words ‘their plain, ordinary meaning.’” President v.

Jenkins, 180 N.J. 550, 562 (2004) (citation omitted). “If the policy terms are clear, courts

should interpret the policy as written and avoid writing a better insurance policy than the one

purchased.” Ibid.; see also Longobardi v. Chubb Ins. Co., 121 N.J. 530, 537 (1990).

However, if the policy language “fairly supports two meanings, one that favors the insurer,

and the other that favors the insured, the policy should be construed to sustain coverage,”

President, 180 N.J. at 563, to “comport with the reasonable expectations of the insured.”

Zacarias v. Allstate Ins. Co., 168 N.J. 590, 595 (2001).

       The Court grants Defendant’s motion as Plaintiff’s claims cannot survive the virus

exclusion provision, which explains that Defendant “will not pay for loss or damage caused

by or resulting from any virus, bacterium or other microorganism that induces or is capable

of inducing physical distress, illness or disease.” The Governor issued his executive orders

affecting Plaintiff’s business as a direct result of COVID-19 – indeed, Plaintiff alleges as

much, Compl. at ¶¶ 11-14 – and any losses incurred therefrom are squarely within the

exclusion. The civil authority provision, by its plain terms, does not apply here. The
                                               Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                          November 17, 2020
                                                                                  Page 8 of 9
         MER L 000820-20       11/17/2020       Pg 9 of 9 Trans ID: LCV20202084961




provision applies only in specifically defined circumstances regarding damage to a nearby

property and a denial of access to the surrounding area. Plaintiff alleges no facts establishing

any nexus between damage to nearby property and Governor Murphy’s orders.

       Finally, the Court does not find that Plaintiff’s arguments of regulatory estoppel

defeat Defendant’s motion. First, the complaint itself alleges no facts in support of it. And

second, Plaintiff’s theory of regulatory estoppel lies far outside the bounds of the equitable

principles underlying it. Additionally, regulatory estoppel does not void clear and

unambiguous provisions or provide a basis for recission.

       Given the disposition of Defendant’s application in light of the virus exclusion clause,

the Court need not reach the question whether Plaintiff’s complaint alleges “a direct physical

loss” sufficient to withstand dismissal at this stage of the proceeding had that exclusion not

been part of the policy.

       The Court dismisses Plaintiff’s complaint with prejudice as no further discovery or

amended pleadings would allow Plaintiff to avoid the virus exclusion provision that is a part

of its contract with Defendant.




                                             Mattdog, Inc. (d/b/a Pure Focus Sports) v. PIIC
                                                                        November 17, 2020
                                                                                Page 9 of 9
